Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Kakuya et al (US PG Pub No. 2006/0271266) teaches 
A control method for an engine which is mounted to a vehicle having steerable road wheels and mechanically coupled to drive road wheels of the vehicle, and which includes a spark plug, the control method comprising: 
a combustion mode setting step of selecting, a combustion mode of the engine between a first combustion mode in which an entirety of an air-fuel mixture in a cylinder of the engine is combusted by a propagation of a flame produced by the spark plug, and a second combustion mode in which at least a part of an air-fuel mixture in the cylinder is combusted by a self-ignition, on the basis of an operating state of the engine; 
However the prior art of record fails to show or adequately teach
a decremental torque setting step of setting a torque reduction amount by which an output torque of the engine is to be reduced, on the basis of a steering angle of the steerable road wheels; 
a torque reduction step of executing a retardation control for controlling the spark plug so as to retard an ignition timing based on the torque reduction amount set in the decremental torque setting step, when the first combustion mode is selected in the combustion mode setting step; and
a suppression step of executing a retardation suppression control for suppressing a degree of the retardation control based on the torque reduction amount set in the decremental torque setting step, when the second combustion mode is selected in the combustion mode setting step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747